DETAILED ACTION
Status of Claims
	Claims 50, 52-53, 55, 60-73, 76, 78-80, 83-87 and 89-92 are pending.
	Claims 1-49, 51, 54, 56-59, 74-75, 77, 81-82 and 88 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 52-53, 55, 60-73, 76, 78-80, 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 50, the phrasing including “comprises a polyether substituent comprising a block copolymer”, “where the block copolymer comprises a combination of PO and EO repeat units in alternating or block configurations” is indefinite because it is unclear what configuration is required for the copolymer.  The copolymer is designated or labeled as a “block” copolymer, however, the subsequent phrasing appears to optionally have alternating configuration with the phrase of “alternating or block” and therefore not block configuration.  The usage of “or” appears to indicate that the repeat units are either alternating or block.  The configuration of the repeating units is therefore unclear.   
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50, 52-53, 55, 60-71, 78-80 and 83-87, 89-92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paneccasio Jr. et al. (US 2007/0289875) in view of Roeger-Goepfert et al. (US 2012/0018310).
Regarding claims 50 and 91, Paneccasio Jr. discloses a copper electroplating composition (title = an electrolytic plating composition) comprising:
A source of copper ions (abstract = the composition comprising a source of copper ions) and
A suppressor comprising a polyether bonded to a nitrogen of an oligo(alkylene imine) said polyether comprising a block copolymer with PO and EO repeating units and having the structure of ‘Structure 1’ wherein the suppressor comprises a nitrogen atom including one of a primary, secondary, tertiary and quaternary amines and triamine, tetramine, pentaamine or even higher amine functional groups [0023]-[0024] (= wherein x is an integer between 1 and 4, y is an integer between 1 and 4, x+y is an integer between 2 and 6) , wherein the block copolymer comprises a first block of PO repeat units bonded to a second block of EO repeat units [0026] and a molecular weight between 1,000 and 30,000 (abstract, [0014], [0024]).  The molecular weight of Paneccasio Jr. and the claimed weight overlaps therefore a prima facie case of obviousness exists.  Paneccasio Jr. discloses the composition including the suppressor in an amount of 50-200 mg/L [0044] or 10 to 1000 mg/L [0044], copper ions in an amount of 4 – 70 g/L [0056], sulfuric acid in an amount including 2 to 225 g/L [0056] and chloride in an amount of 10-90 mg/L [0057].  The ranges of Paneccasio Jr. overlap the claimed ranges therefore a prima facie case of obviousness exists. Regarding the phrase including “wherein the electrolytic plating composition is configured for superfilling features having an opening of 100nm or less with copper in a semiconductive integrated circuit device, wherein the copper deposit is at least substantially defect free” the phrase is directed towards the intended use of the composition and does not further limit the claimed composition including its structural or chemical composition.  Moreover, Paneccasio Jr. discloses submicron feature filling in semiconductor integrated circuits (abstract).  
Regarding the claimed “R4…comprises a polyether substituent comprising a block copolymer of propylene oxide and ethylene oxide”, Paneccasio Jr. does not indicate the R groups of any internal amine groups, however, in the same or similar field of endeavor, Roeger-Goepfert discloses a composition for metal plating wherein R groups located at a position of an internally located amine group may be optionally a copolymer of ethylene oxide and at least one further C3 to C4 alkylene oxide [0026]-[0028].  The teachings of Roeger-Goepfert and Panecassio Jr. overlap in multiple instances for example, Roeger-Goepfert discloses a composition for metal plating comprising a copper metal ion source [0047] and a suppressor agent obtainable by reacting an amine compound comprising at least three active amino functional groups with a mixture of ethylene oxide and at least one compounds selected from C3 and C4 alkylene oxides (abstract) including block copolymer repeat units  (see Comp. Examples, Table 1, [0068]) wherein the molecular weight may be between 500 g/mol and 30 000 g/mol [0036].  Since Paneccasio Jr. is silent in regards to the chemical makeup of any interior amine groups, one of ordinary skill in the art would necessarily look to the relevant art and arrive at a reference such as Roeger-Goepfert.  
Regarding claims 52-53, 55, 60-71, 78-80, 83-87, 89-90 and 92, Paneccasio Jr. discloses the claimed invention as applied above.  Paneccasio Jr. discloses a ratio of EO and PO units between 1:9 and 9:1 [0025].  Paneccasio Jr. discloses a tetraamine [0024]. Paneccasio Jr. discloses primary, secondary, tertiary and quaternary amines [0023].  Paneccasio Jr. discloses a molecular weight between 1,000 and 30,000 (abstract, [0014], [0024]).  The molecular weight of Paneccasio Jr. and the claimed weight overlaps therefore a prima facie case of obviousness exists and further as to claim 92, since the molecular weights overlap and Paneccasio Jr. teaches the structure as described above, the structures of claim 92 would therefore be taught by the disclosure of Paneccasio Jr. Paneccasio Jr. discloses the composition comprising an accelerator [0016].  Paneccasio Jr. discloses triblock copolymers and having between about 1 and about 30 repeat units [0026].  Paneccasio Jr. discloses the suppressor comprising diethylenetriamine [0024].  Paneccasio Jr. discloses the composition comprising a leveler [0022].  Paneccasio Jr. discloses the inclusion of an accelerator such as formula (10) (i.e. bis(sodiumsulfopropyl)disulfide) in an amount between 0.5 and about 1000 mg/L [0046]-[0052]. Paneccasio Jr. discloses wherein a cationic polyether suppressor comprising a nitrogen atom is preferably used.  Paneccasio Jr. teaches that cationic indicates that the polyether suppressor contains a positive charge in solution regardless of pH [0023], [0031] (= quaternized suppressor).  
Claims 72, 73 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paneccasio Jr. et al. (US 2007/0289875), in view of Roeger-Goepfert et al. (US 2012/0018310) and in further view of Paneccasio Jr. et al.  (US 2010/0126872).
Regarding claims 72 and 73, Paneccasio Jr. (‘875) discloses the composition comprising a leveler [0022], [0045].  Paneccasio Jr. and Roeger-Goepfert fails to disclose the claimed leveler. 
In the same field of electrodepositing copper within features, Paneccasio Jr. (‘872) discloses a copper composition comprising levelers such as Structures (IV)-(VIII) and wherein X is at least 2 and B is optionally oxygen [0091]-[0103], [0114]. Paneccasio Jr. teaches that the leveler aids in void-free copper deposits [0028].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a composition comprising a leveler as claimed because Paneccasio Jr. (‘872) teaches that the leveler of Structures (IV)-(VIII) to produce void-free deposits.  
Regarding claim 76, the claimed leveler is presented as product-by-process claim language.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Moreover, Paneccasio Jr. (‘872) discloses dipyridyl compounds which render the claimed reaction product obvious [0040]-[0044].  



Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered.  The previous grounds of rejection have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment.  
 On page 16 the argument states the some of the embodiments of Paneccasio Jr. (‘875) are inclusive of a single amine group and therefore Paneccasio Jr. does not disclose the claimed invention.  In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(11)). A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ569 (CCPA 1982).  Paneccasio Jr. is not limited to a single amine or diamine compound.  Paneccasio Jr. explicitly states the presence of more than two amines:

    PNG
    media_image1.png
    229
    702
    media_image1.png
    Greyscale


	On page 17 of the response, the argument states that if one skilled in the art at the time of the invention was made was to start with Paneccasio, it would take a great deal of experimentation to determine not only which triamine or tetramine would be a suitable suppressor, but also to determine an appropriate polyether composition of the block copolymer substituent.  The Examiner respectfully disagrees with this analysis.  The cited reference Roeger-Goepfert is herein cited for disclosing a suppressor compound having at least three amines and the amines, including both terminal and interior amines, being functionalized with copolymer EO and PO repeating units.  Since Paneccasio Jr. is silent in regards to the complete structure of for example a triamine, one of ordinary skill in the art would necessarily look to the art for workable triamine suppressor structures and arrive at the disclosure of Roeger-Goepfert.  This response is applied to the argument on page 18 regarding the presence of PO/EO repeating units on both terminal and interior amines.  
	Pages 19-21 of the response and the Affidavit submitted 10 August 2022 provide arguments and additional experimentation for demonstrating any differences between a diamine (Suppressor 1) and triamine (Suppressor 2) suppressor compound (page 4 of the Affidavit).  The Examiner acknowledges the additional experimentation and explanation of any differences between a diamine and triamine for example, however, the arguments and experimentation do not overcome the current grounds of rejection.  Suppressor 2 which is inclusive of 3 nitrogen atoms is taught by the combination of prior art as described above.  Although the results presented in the Affidavit appear to demonstrate a reduction in voids in experiments utilizing the claimed composition, the results are not found persuasive to overcome the current grounds of rejection.  It is noted that the instant claims are directed towards a chemical composition.  The use of the chemical composition is not particularly limiting.  Moreover, the combination of prior art discloses the claimed composition.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795